DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 7/11/2022 is acknowledged.
     Claims 13-17, 19, 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/11/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 10/20/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     It is noted that the status identifiers for Claims 18 and 20 are incorrect.  These claims were cancelled in the preliminary amendment filed 1/29/2021.
     Claims 1-12 are objected to because of the following informalities:  
Claim 1 includes the abbreviation “EM” in line 5.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used. 
Claim 1 recites the limitation "the substrate displacement" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-12 dependent on Claim 1, and hence inherits the deficiencies of Claim 1. 
Claim 3 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the translational substrate motion” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the rotational substrate motion” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the patterned substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the spatial distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the polarization and amplitude" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.

Double Patenting
     A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
     A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
     Claims 1-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-12 of prior U.S. Patent No. 10845709.  This is a statutory double patenting rejection.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/21/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872